Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action Continued
Applicant’s amendment filed on July 29, 2022 has not been entered.

Continuation of 3. NOTE:  Applicant has significantly amended instant claim 1.

In particular, Applicant has amended claim 1 to recite:
	“within the same compartment as that formed in (a), such that the polynucleotide encoding the cyclic peptide and the cyclic peptide are contained in the same compartment” in lines 5-8; and
	“wherein the compartment is selected from the group consisting of: (a) an agarose-in-oil droplet; (b) an agarose-in-Iv Vitro Transcription and Translation (IVTT) System-in-oil-in-water droplet; (c) a droplet of water-in-oil (w/o); and (d) water-in-oil-in-water (w/o/w) emulsion” in lines 10-16.

	Claim 22 has been canceled.


These limitations were not previously examined thereby requiring a new search and consideration of the art made of record, and of the specification for support of the amendment. This requires new 
considerations of the prior art of record and perhaps a new search. 

Therefore, the amendment to the claims filed on May 16, 2022 has not been entered.


Continuation of 12.  does NOT place the application in condition for allowance because: Applicants’ arguments rely upon, and are directed to, the proposed amendments. As the claims' amendment has not been entered, Applicants’ arguments based on the proposed amendment are not persuasive. Therefore, the rejections of record are maintained.

Response to arguments as they relate to the rejection of the claims filed on May 2, 2022.
Withdrawn Rejections




Maintained Rejections
Claim Rejections - 35 USC § 112(b)
Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 8, 10 and 22 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The rejection of claim 1 is maintained as being indefinite for the recitation of the term “agarose-in-In Vitro transcription and Translation (IVVT) system-in-oil-in-water droplet” in line 12 because the structure of the droplet is completely unclear, such that it is unclear what components comprise the ‘IVTT system’ of the “agarose-in-In Vitro Transcription and Translation (IVVT) System-in-oil-in-water droplet”; whether the IVTT system (or portions thereof) form the compartment itself; what components are encapsulated by the “agarose-in-In Vitro Transcription and Translation (IVVT) System-in-oil-in-water droplet” compartment; and/or how this compartment is different from an agarose-in-oi-in-water droplet and, thus, the metes and bounds of the claim cannot be determined.
Claims 1, 8, 10 and 22 are indefinite for the recitation of the term “a microcapsule obtained by bioelectrospray or jetting” in line 17 because the claim recites a product-by-process, such that the claim appears to recite both a product and process in the same claim. The examiner cautions that according to the MPEP 2173.05(p)(II) states that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. PXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). For example, claim 1 recites; “a method for co-compartmentalizing a cyclic polypeptide with a polynucleotide encoding the cyclic polypeptide” in lines 1-2; and “a microcapsule obtained by bioelectrospray or jetting” in line 17 (e.g., a product-by-process). Such claims may also be rejected under 35 U.S.C. 101 based on the theory that the claim is directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551.

Response to Arguments
Applicant’s arguments filed July 29, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) regarding an “agarose-IVTT System-in-oil-in-water droplet, for an agarose-in-IVTT System-in-oil double emulsion formation, agarose particles are re-introduced into a hydrophobic microfluidic device along with the components for IVTT, then the droplets re-emulsified, such that the structure of the compartment is clear from the wording (Applicant Remarks, pg. 8, first partial paragraph).
	Regarding (a), Applicant’s assertion that the structure of the “agarose-in-IVTT System-in-oil-in-water droplet is clear, is not found persuasive. The structure of the compartment is completely unclear including whether the IVTT system is a structural part of the compartment and/or whether the IVTT system is contained within the compartment, within the oil phase and/or within the aqueous phase. Moreover, the components of the IVTT system are not recited, such that one of ordinary skill in the art would not be apprised of which IVTT components in the system are encompassed by the term and/or whether all components (or only some components) must be present when forming the compartment as recited. For example, is unclear the IVTT System of the compartment includes solvents, droplets, fluorophores, polymerase, ligase, DNA, mRNA, linkers, primers, affinity tags, supplements, buffers, etc. To support this, the Examiner notes that the as-filed Specification teaches: (i) custom IVTT mixtures including custom IVTT mixtures that contain specific tRNA loaded with a non-natural amino acid, non-proteinogenic amino acid or hydroxy acid and/or an artificial RNA catalyst (e.g., flexizymes) (See; pg. 20, lines 8-14); (ii) the appropriate systems may vary depending on the precise nature of the requirements in each application of the invention (See; pg. 30, lines 1-4); and (iii) the utilization of custom-made reconstituted translation systems (See; pg. 40, line 11). Thus, the claims remain rejected for the reasons of record.

Claim Rejections - 35 USC § 102
	The rejection of claims 1, 8, 10 and 22 is maintained under 35 U.S.C. 102(a1) as being anticipated by Foster et al. (Journal of Biomolecular Screening, 2015, 20(5), 563-576; of record).
Regarding claims 1, 8, 10 and 22, Foster et al. teach the creation of cyclic peptide libraries (Abstract, line 6). Foster et al. teach that the majority of biologically produced cyclic peptide libraries are formed using phage/phagemid display as indicated in reference 8; or by split-intein cyclization of peptides and proteins (SICLOPPS) (interpreting phage/phagemid as encompassing a compartment that is not a cell; and avidin/streptavidine as gel beads/colloid, claims 1 and 22) (pg. 563, col 2; first full paragraph, lines 1-3) (interpreted as encompassing compartments that are not cells). Foster et al. teach that SICLOPPS allows the intracellular production (interpreted as a compartment) of cyclic peptide libraries of up to 108 members, wherein this genetically encoded approach uses the Synechocystis sp. (Ssp) PCC6803 DnaE trans inteins that have been rearranged so that their splicing results in cyclization of the extein; the C terminal intein (IC) is followed by randomized extein and the N terminal intein (IN), wherein splicing of the resulting rearranged cis intein causes cyclization of the extein peptides as shown in Figure 2 (interpreted as forming a compartment; expressing a polypeptide; cyclizing the polypeptide; a sequence encoding an N-terminal intein fragment, a sequence encoding a cyclic polypeptide, and a sequence encoding a C-terminal intein fragment, claims 1 and 8) (pg. 564, col 2, fifth full paragraph). Foster et al. teach that SICLOPPS libraries have been shown to function in a variety of prokaryotic and eukaryotic organisms and so can be used in any cell-based screen (interpreting cells and organisms as compartments encompassing microcapsules, vesicles, and/or a particle in solution, claim 1) (pg. 564, col 2, last full paragraph). Foster et al. teach that SICLOPPS libraries have also been screening in mammalian cells, wherein retroviral vectors expressing variants of the DnaB intein from Ssp PCC6083 were delivered to human BJAB lymphocytes, and intein splicing in human cells was demonstrated with high efficiency and fidelity (interpreting mammalian cells as microcapsules, vesicles, and/or particles in solution, claim 1) (pg. 565, col 1; last partial paragraph, lines 1-5). Foster et al. teach that flexizymes are de novo tRNA aminoacylation ribozymes capable of charging a diverse range of amino acids onto tRNA, although not suitable for the intracellular production of cyclic peptides, flexizymes have been extensively employed for the in vitro production of cyclic peptide libraries that contain non-natural amino acids (interpreted as contacting a polynucleotide with an IVTT mixture comprising tRNA charges with a non-natural amino acid, claim 10) (pg. 565, col 2, last full paragraph). Foster et al. teach that flexizymes have been most widely combined with the PURE in vitro transcription/translation (IVTT) system (interpreted as an IVTT mixture, claims 10 and 22) (pg. 566, col 1; first full paragraph, lines 1-2). Foster et al. teach that after puromycin attachment, a pool of randomized cyclic peptides containing a selection of non-natural amino acids is generated (interpreted as non-natural amino acids), wherein reverse transcription prevents mRNA from interfering with binding and precedes affinity selection for a target protein immobilized on beads (interpreting beads as a compartment), such that those displaying affinity for the target can be amplified by polymerase chain reaction (PCR) (interpreted as encompassing a bead in an emulsion) to generate an enriched library of initial hits that can be further rounds of amplification (interpreting non-natural amino acids; and beads as particles, claim 22) (pg. 566, col 2, last partial paragraph; and pg. 567, col 1, first partial paragraph). Foster et al. teach that the methodology has been successfully used to identify cyclic peptide with high affinity for a number of targets including E6AP, an enzyme involved in the conjugation of polyubiquitins onto multiple targets (pg. 567, col 1; first full paragraph, lines 1-4). Foster teach split-and-pool synthesis for the generation of large linear peptide libraries by repeated cycles of dividing the solid support (the resin bead), coupling each portion to a different amino acid, and remixing the portions for the formation of one-bead one-compound libraries including cyclic peptide libraries (interpreting resin beads as particles in solution and encompassing a gel bead/colloid, claims 1 and 22) (pg. 567, col 1, last partial paragraph; and pg. 567, col 2, first partial paragraph). Foster et al. teach PCR amplification and high throughput sequencing using 454 technology or Illumina (interpreting PCR by 454 technology as comprising water-in-oil emulsion PCR, claim 1) (pg. 568, col 2; first full paragraph, lines 13-15; and second full paragraph, lines 7-8). Foster et al. teach multiple methods for the creation of cyclic peptide libraries including phage/phagemid display; chemical synthesis, genetic reprogramming, intein-based biosynthesis including SICLOPPS and modular synthesis; mRNA display; phage display; and DNA-encoded chemical libraries including methods wherein cyclization of the polynucleotides is spontaneous (interpreted as encompassing cells as compartments including microcapsules, vesicles and/or as particles in solution; and polynucleotide encoding the cyclic polypeptide, and the cyclic polypeptide in the same compartment, claim 1) (pgs. 570-572; and Table I).
Foster et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
Applicant’s arguments filed July 29, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) translation and protein production do not take place during PCR amplification (Applicant Remarks, pg. 15, first full paragraph).
Regarding (a), Foster et al. teach SICLOPPS libraries have been shown to function in a variety of prokaryotic and eukaryotic organisms, and in cell-based screens (interpreted a microparticles, vesicles, and a particle in solution).

Claim Rejections - 35 USC § 103
The rejection of claims 1, 8, 10 and 22 is maintained under 35 U.S.C. 103 as being unpatentable over Foster et al. (Journal of Biomolecular Screening, 2015, 20(5), 563-576; of record) in view of Link (US Patent No. 9562837, issued February 7, 2017; published October 3, 2013; effective filing date May 11, 2007; of record).
Regarding claims 1, 8, 10 and 22, Foster et al. teach the creation of cyclic peptide libraries (Abstract, line 6). Foster et al. teach that the majority of biologically produced cyclic peptide libraries are formed using phage/phagemid display as indicated in reference 8; or by split-intein cyclization of peptides and proteins (SICLOPPS) (interpreting phage/phagemid as encompassing a compartment that is not a cell; and avidin/streptavidine as gel beads/colloid, claims 1 and 22) (pg. 563, col 2; first full paragraph, lines 1-3) (interpreted as encompassing compartments that are not cells). Foster et al. teach that SICLOPPS allows the intracellular production (interpreted as a compartment) of cyclic peptide libraries of up to 108 members, wherein this genetically encoded approach uses the Synechocystis sp. (Ssp) PCC6803 DnaE trans inteins that have been rearranged so that their splicing results in cyclization of the extein; the C terminal intein (IC) is followed by randomized extein and the N terminal intein (IN), wherein splicing of the resulting rearranged cis intein causes cyclization of the extein peptides as shown in Figure 2 (interpreted as forming a compartment; expressing a polypeptide; cyclizing the polypeptide; a sequence encoding an N-terminal intein fragment, a sequence encoding a cyclic polypeptide, and a sequence encoding a C-terminal intein fragment, claims 1 and 8) (pg. 564, col 2, fifth full paragraph). Foster et al. teach that SICLOPPS libraries have been shown to function in a variety of prokaryotic and eukaryotic organisms and so can be used in any cell-based screen (interpreting cells and organisms as compartments encompassing microcapsules, vesicles, and/or a particle in solution, claim 1) (pg. 564, col 2, last full paragraph). Foster et al. teach that SICLOPPS libraries have also been screening in mammalian cells, wherein retroviral vectors expressing variants of the DnaB intein from Ssp PCC6083 were delivered to human BJAB lymphocytes, and intein splicing in human cells was demonstrated with high efficiency and fidelity (pg. 565, col 1; last partial paragraph, lines 1-5). Foster et al. teach that flexizymes are de novo tRNA aminoacylation ribozymes capable of charging a diverse range of amino acids onto tRNA, although not suitable for the intracellular production of cyclic peptides, flexizymes have been extensively employed for the in vitro production of cyclic peptide libraries that contain non-natural amino acids (interpreted as contacting a polynucleotide with an IVTT mixture comprising tRNA charges with a non-natural amino acid, claim 10) (pg. 565, col 2, last full paragraph). Foster et al. teach that flexizymes have been most widely combined with the PURE in vitro transcription/translation (IVTT) system (interpreted as an IVTT mixture; and a particle in solution, claims 10 and 22) (pg. 566, col 1; first full paragraph, lines 1-2). Foster et al. teach that after puromycin attachment, a pool of randomized cyclic peptides containing a selection of non-natural amino acids is generated (interpreted as non-natural amino acids), wherein reverse transcription prevents mRNA from interfering with binding and precedes affinity selection for a target protein immobilized on beads (interpreting beads as a compartment), such that those displaying affinity for the target can be amplified by polymerase chain reaction (PCR) (interpreted as encompassing a bead in an emulsion) to generate an enriched library of initial hits that can be further rounds of amplification (interpreting non-natural amino acids; and beads as particles, claim 22) (pg. 566, col 2, last partial paragraph; and pg. 567, col 1, first partial paragraph). Foster et al. teach that the methodology has been successfully used to identify cyclic peptide with high affinity for a number of targets including E6AP, an enzyme involved in the conjugation of polyubiquitins onto multiple targets (pg. 567, col 1; first full paragraph, lines 1-4). Foster teach split-and-pool synthesis for the generation of large linear peptide libraries by repeated cycles of dividing the solid support (the resin bead), coupling each portion to a different amino acid, and remixing the portions for the formation of one-bead one-compound libraries including cyclic peptide libraries (interpreting resin beads as particles in solution and encompassing a gel bead/colloid, claims 1 and 22) (pg. 567, col 1, last partial paragraph; and pg. 567, col 2, first partial paragraph). Foster et al. teach PCR amplification and sequencing using 454 technology or Illumina (interpreting PCR by 454 technology to comprise water-in-oil emulsion PCR, claim 1) (pg. 568, col 2; first full paragraph, lines 13-15; and second full paragraph, lines 7-8). Foster et al. teach multiple methods for the creation of cyclic peptide libraries including phage/phagemid display; chemical synthesis, genetic reprogramming, intein-based biosynthesis including SICLOPPS and modular synthesis; mRNA display; phage display; and DNA-encoded chemical libraries including methods wherein cyclization of the polynucleotides is spontaneous (interpreted as encompassing cells as compartments including microcapsules, vesicles and/or as particles in solution; and polynucleotide encoding the cyclic polypeptide, and the cyclic polypeptide in the same compartment, claim 1) (pgs. 570-572; and Table I).
Foster et al. do not specifically exemplify additional compartments as recited in claim 1 (instant claim 1, in part).
Regarding claim 1 (in part), Link teaches assemblies for displacing droplets from a vessel that facilitate the collection and transfer of droplets while minimizing sample loss (Abstract). Link teaches systems and methods designed to minimize sample contact and exposure of the sample to the surrounding environment, thereby minimizing or eliminating the introduction of contaminants into an amplification reaction (col 2, lines 35-39). Link teaches the importance is that post-amplification, the partitioned portions of sample can be transferred to the second microfluidic assembly and analyzed without exposing the partitioned portions of sample to the surrounding environment, such that the risk of contamination associated with operator handling has been eliminated, wherein transfer is also minimized due to the displacement of the entire sample in immiscible liquid including droplets, wherein the droplet formation module can include a channel adapted to carry an aqueous fluid and another channel adapted to carry a fluid immiscible with the aqueous fluid such as an oil (interpreted as water-in-oil emulsions, claims 1 and 22) (col 3, lines 3-17). Link teaches in Figure 28, wherein Panel A shows a schematic of the amplification process; Panel B illustrates a transcription-mediated reaction; and Panel C illustrates a strand-displacement amplification; while Figures 29A illustrates emulsion-based sample preparation, wherein genomic DNA is isolated, fragmented, ligated to adapters, and separated into single strands; and Figure 29B shows a micrograph of emulsion droplets containing a bead and empty droplets (interpreted as emulsion droplets; microcapsules; particles in solution; and a droplet  in emulsion, claims 1 and 22) (col 7, lines 44-57; and Figures 28, 29A and 29B). Link teaches that proteins can be added to droplet containing a gel or polymer reagent, or they can be formulated with a gel or polymerization reagent, such that the protein can be added to droplets, and it is possible to add DNA to the droplet and allow in vitro transcription/translation to synthesize the protein (interpreted as IVTT in gel beads; and colloids, claims 1, 21 and 22) (col 23, lines 11-17). Link teaches that the term “cell” means any cells or cells, viruses, or any other particles of microscopic size including microscopic beads, liposomes, emulsions, or any other encapsulating biomaterials and porous materials, vesicles such as emulsions and liposomes, and silica beads that can be used, for example, in sorting a library of compounds produced by combinatorial chemistry, wherein the cell can be charged or uncharged (interpreted as microcapsules; particles in solution; vesicles; and lipid vesicles, claims 1 and 22) (col 64, lines 24-25 and 39-47).
"It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, " ... a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S._,_, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303,306 (1950)". Therefore, in view of the benefits of minimizing sample contact and exposure to the surrounding environment as exemplified by Link, it would have been prima facie obvious before the effective filing date of the claimed invention to combine the method of preparing intracellular libraries of cyclic polypeptides by SICLOPPS and/or the generation of large linear peptide libraries on beads as disclosed by Foster et al., to include the method of encapsulating polynucleotides such as DNA on beads within compartments such as droplets, emulsions, and/or in vesicles as taught by Link, with a reasonable expectation of success in synthesizing, partitioning, manipulating, amplifying and/or sequencing libraries of cyclic peptide libraries with minimal sample loss or sample contamination; and/or in creating cyclic peptide libraries for screening and/or for the identification of inhibitors such as inhibitors of PPI; as well as, for the identification and selection of cyclic peptides demonstrating high affinity for a number of targets. It would have been prima facie obvious to one of ordinary skill in the art because Foster et al. indicate that after IVT, the expressed polypeptides can undergo spontaneous cyclization within a compartment such as a cell; as well as, PCR amplification and sequencing using 454 technology or Illumina technology for the identification of cyclic peptides with high affinity for specific targets; while Link teaches the benefits of minimizing sample contact and exposure of the sample to the surrounding environment, thereby minimizing or eliminating the introduction of contaminants into an amplification reaction by partitioning samples into compartments including encapsulating peptides or polypeptides in droplets, emulsions and/or vesicles for microfluidic manipulation including separation, mixing, sorting and/or to deliver the peptides or polypeptides for downstream analysis, processing and/or screening.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed July 29, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the primary purpose of Link is to provide microfluidic based methods for nucleic acid amplification which reduces contamination, such that one would not look to Link if wanting to modify the methods of Foster (Applicant Remarks, pg. 17, last partial paragraph).
Regarding (a), MPEP 2144(I) recites that; “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Moreover, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Link et al. teach assemblies for displacing droplets from a vessel that facilitate the collection and transfer of droplets while minimizing sample loss; as well as, the benefits of minimizing sample contact and exposure of the sample to the surrounding environment, thereby minimizing or eliminating the introduction of contaminants into an amplification reaction by partitioning samples into compartments including encapsulating peptides or polypeptides in droplets, emulsions and/or vesicles for microfluidic manipulation including separation, mixing, sorting and/or to deliver the peptides or polypeptides for downstream analysis, processing and/or screening.
As noted in the Office Action mailed May 2, 2022, one of ordinary skill in the art would have been motivated to combine Foster et al. with Link et al.


	Claims 1, 8, 10 and 22 remain rejected.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 



/Amy M Bunker/
Primary Examiner, Art Unit 1639